As filed with the Securities and Exchange Commission on June 29, 2017 File Nos. 333-164077 811-22375 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 55 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 57 x PIMCO Equity Series (Exact name of Registrant as Specified in Charter) 650 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (866) 746-2606 Robert W. Helm, Esq. Douglas P. Dick, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 650 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 55 to its Registration Statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 55 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Newport Beach in the State of California on the 29 th day of June, 2017. PIMCO EQUITY SERIES (Registrant) By: Peter G. Strelow*, President *,**By: /s/ RYAN G. LESHAW Ryan G. Leshaw as attorney-in-fact Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date Brent R. Harris* Trustee June 29, 2017 Jennifer Holden Dunbar** Trustee June 29, 2017 Peter B. McCarthy** Trustee June 29, 2017 Ronald C. Parker** Trustee June 29, 2017 Peter G. Strelow* President (Principal Executive Officer) June 29, 2017 Trent W. Walker* Treasurer (Principal Financial and Accounting Officer) June 29, 2017 *, **By: /s/ RYAN G. LESHAW Ryan G. Leshaw as attorney-in-fact * Pursuant to powers of attorney dated May 11, 2016 filed with Post-Effective Amendment No. 42 to Registration Statement No. 333-164077 on August 26, 2016. ** Pursuant to power of attorney dated February 14, 2017 filed with Post-Effective Amendment No. 47 to Registration Statement No. 333-164077 on March 29, 2017. Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
